VIA ECF                                                 March 5, 2021
Honorable Lorna G. Schofield
United States District Court Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Planck LLC v. Particle Media, Inc., Case No. 20-CV-10959 (LGS)

Dear Judge Schofield:

         We represent Plaintiff Planck LLC, d/b/a, Patch Media (“Patch” or “Plaintiff”), and I write
in response to the pre-motion letter of Defendant Particle Media, Inc., d/b/a, News Break (“News
Break” or “Defendant”), seeking to file a motion to dismiss or transfer venue. Regardless of
Defendant’s contemplated motion, Plaintiff intends to file a first amended complaint as of right
under Fed.R.Civ.P. 15(a), to add claims under the RICO statute and for fraudulent inducement, with
additional factual allegations in support. The amended pleading will moot some if not all of
Defendant’s anticipated motion. It would squander client and judicial resources for Defendant to
move to dismiss or transfer when the operative complaint will be superseded by an amended
pleading. Accordingly, Plaintiff proposes that it file its amended complaint and that Defendant then
assess how to respond. We ask until April 8, 2021, to amend due to the press of other work. While
this is more time than we would normally seek, we are a small firm with three attorneys, and Judd
Burstein, the firm partner who will be drafting the amended complaint, is preparing for a custody
hearing in another case.

        Patch is a media news company which has pioneered digital hyper-local news content
throughout the country via the patch.com website. While it commenced operations as an aggregator,
News Break’s business changed into one that appears almost identical to that of Patch by offering
local news and weather pages throughout the country. The difference is that News Break obtains its
content by misappropriating it from legitimate news organizations and then publicizing sufficient
content on News Break sites so as to pirate the advertising revenue that the creators of the content
should enjoy as a result of their investments of time, expense, and expertise. In short, News Break’s
entire business model is premised upon the thievery of others’ content. 1

       1
               Patch is not alone in this assessment. In a separate, recently filed lawsuit, the plaintiff
                                                                                          (continued...)
Hon. Lorna G. Schofield
Page 2

        In support of its anticipated motion, News Break claims that it enjoys an unlimited license
to use any and all content created by Patch, which it was apparently granted free of charge, and that
any disputes over the issue must be litigated in California. In reality, the facts will show that News
Break duped Patch’s CEO into assigning a technical assistant to work with News Break on feigned
technical difficulties associated with separating out Patch’s coronavirus newsfeed – for which Patch
did grant News Break a limited license as a public service during a once-in-a-century pandemic –
from its general content, for which News Break knew full well that it had no license. News Break
then induced the technical specialist assigned by Patch, who had technical proficiency but no
executive authority, to “click through” on a broad online license agreement as a supposed formality
in helping News Break with its claimed technical difficulties. This bare bones “click through”
license which contains a California forum selection clause flies in the face of the parties’ prior
negotiations about News Break licensing Patch content or purchasing Patch in toto, during which
the parties insisted upon heavily negotiated agreements with the input of counsel. The parties’
contemporaneous written and oral communications are also inconsistent with the terms of the “click
through” agreement.

        From a legal standpoint, because Patch’s copyright claims do not arise out of the “click
through” agreement, its forum selection provision does not even apply here. See Phillips v. Audio
Active, Ltd., 494 F.3d 378, 391 (2d Cir 2007) (“Because the recording contract is only relevant as
a defense in this suit, we cannot say that Phillips’ copyright claims originate from, and therefore
‘arise out of,’ the contract.”) (Holding that copyright infringement claims were not governed by
contract’s forum selection clause). Even if this were not so, News Break’s pre-motion letter elides
over how there are actually two conflicting forum selection clauses at play here: the one contained
in the “click through” and the other in an NDA the parties signed when News Break approached


       1
      (...continued)
Emmerich Newspapers alleged as follows about News Break’s business practices:

       This parasitic business model makes no pretense of transforming the stolen news
       stories in any manner which might constitute fair use. Particle Media simply copies
       and republishes the entire story verbatim. It makes money by substituting its own ads
       for the original ones, directly competing with Emmerich Newspapers for ad revenue.
       And it does all of this in blatant disregard for the copyrights held by Emmerich
       Newspapers, which bears the substantial cost and does the hard work generating the
       stories. Like any parasite, Particle Media cares nothing for the long term health of the
       host on which it feeds, and by stealing stories and ad revenues it is contributing to the
       death of the local newspaper industry.

See Emmerich Newspapers Inc. v. Particle Media, Inc. D/b/a/ News Break, No. 3:21-CV-32 KHJ-
MTP (U.S.D.C., S. Dist. Miss. 2021) (Dkt. No. 1 at ¶ 2). The language may be colorful, but the
point is the same: News Break makes a living off of stealing others’ content, and it engaged in a
determined and pernicious effort to do so from Patch.
Hon. Lorna G. Schofield
Page 3

Patch about supposedly wanting to buy it. Unlike the “click through,” the NDA was signed by
Vincent Woo, News Break’s Chief Operating Officer, and Damian Noto, VP of Business
Development for Patch, so there is no question that it was authorized. The NDA contains a
mandatory New York forum selection clause and confirmed that News Break had no license to any
Patch content. The NDA also states that any “waiver, modification or amendment ... [must be] in
writing, signed by both parties, and specifying with particularity the nature and extent of such a
waiver, modification or amendment.” Yet, the “click through” nowhere mentions the NDA let alone
purports to override its forum selection clause or express confirmation that News Break has no
license to Patch content.

        The main Second Circuit decision on conflicting forum selection clauses is Asoma Corp. v.
SK Shipping Co., 467 F.3d 817, 822-23 (2d Cir. 2006), which held that if “the parties do not dispute
the facts which gave rise to those two conflicting contracts, the court must decide as a matter of law
on the agreed facts which forum selection clause governs.” However, where there are disputed facts
about conflicting forum selection clauses, as is the case here, an evidentiary hearing is indicated.
See Lazare Kaplan Int’l Inc. v. KBC Bank N.V., 528 Fed. Appx. 33, 35-36, 2013 U.S. App. LEXIS
12639, *3-5 (2d Cir. N.Y. June 20, 2013). See also Allied Dynamics Corp. v. Kennametal, Inc., 965
F. Supp. 2d 276, 301 (E.D.N.Y. 2013) (“because of the disputed facts that exist with regard to the
forum selection clause issue, the Court also cannot engage in a forum non conveniens analysis prior
to conducting an evidentiary hearing.”). The need for an evidentiary hearing to settle a dispute over
forum is underscored by the fact that the “click through” is governed by California law, which is
more relaxed than New York law regarding the admission of parol evidence to resolve ambiguities
in a contract. Grove Way Invs., LLC v. Centene Mgmt. Co., LLC, 2020 U.S. Dist. LEXIS 243114,
at *9-10 (E.D. Cal. Dec. 28, 2020). Further, the weight of authority is against severing claims
covered by conflicting forum selection clauses, and supports enforcing only one clause in favor of
judicial economy. Lewis v. Jayco, Inc., 2019 U.S. Dist. LEXIS 135448, *7-8 (W.D. Va. Aug. 12,
2019); Primary Color Sys. Corp. v. Agfa Corp., 2017 U.S. Dist. LEXIS 221512, *17-18 (C.D. Cal.
July 13, 2017); Enhancedcare, Inc. v. Attentive Health & Wellness, LLC, 2021 U.S. Dist. LEXIS
21631, *18-19 (W.D.N.Y. Feb. 4, 2021). Therefore, if the “click through” California forum
selection clause even applies to Patch’s copyright claims, see Philips, an all or nothing evidentiary
hearing to decide which forum selection clause controls is the likeliest outcome. Plaintiff should
amend the complaint before the parties and the Court go down that road.

        The amended complaint will contain a claim, specifically one for fraudulent inducement, with
attendant factual allegations that directly relate to the question of whether the “click through”
agreement is enforceable. Furthermore, the contemplated RICO claim will likely fall outside the
scope of both the “click through” license and its forum selection clause, certainly if the copyright
claim does. See Phillips, supra. The amended complaint will also include additional factual
allegations to address News Break’s criticisms of Patch’s claim for breach of the NDA. It should
be filed before Defendant moves to dismiss a soon-to-be-moot pleading.

                                                      Respectfully submitted,
                                                      Judd Burstein
                                                      Peter B. Schalk
cc:    Defendant’s counsel (via ECF)
